Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2/8/2022 is acknowledged.
Claims 18-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fedder et al. US 8,852,983 (Fedder).

Regarding claim 1, Fedder et al. teaches a moisture sensor (moisture sensors of Figs. 4-6) comprising: 
a first and a second electrode structure (metal layers 310, 312 are electrode structures; see col. 10, line 10- col. 11, line 26); 
(environment-sensitive dielectric material 306 is sensitive to humidity in the atmosphere; see Fig. 5; see col. 11, lines 43-52, col. 11, lines 27-35); and 
an insulation structure having a cutout having a sidewall region and a bottom region (CMOS dielectric 318 has a channel 322 having sidewall regions and a bottom region; see Figs. 4-6), 
wherein the moisture-sensitive, dielectric layer element is arranged in the cutout and at least partly fills the cutout (dielectric material 306 is arranged in the cutout 322; see Figs. 4-6), 
wherein the first electrode structure is arranged adjacent to a wall region of the cutout at least partly in the insulation structure (metal layer 310 is arranged adjacent to and at least partly in the dielectric 318 which includes a region equivalent to a wall region of the channel 322; see Figs. 4-6), 
wherein the second electrode structure is arranged adjacent to the bottom region of the cutout at least partly in the insulation structure (metal layer 312 is arranged adjacent to the bottom region of the channel 322 and in CMOS dielectric 318; see Figs. 4-6), and 
wherein the first electrode structure is configured as a first common capacitor electrode and the second electrode structure is configured as a second common capacitor electrode of a measurement capacitor for capacitive moisture measurement (metal layer 310 and metal layer 312 are electrically connected to the environment-sensitive dielectric layer 306 to form a capacitive sensors and which serve as electrodes of a capacitor for environmental sensing including sensing humidity; see col. 10, line 10- col. 12, line 35; see Figs. 4-6).

Regarding claim 2, Fedder further teaches wherein the moisture-sensitive, dielectric layer element is configured to be effective at least regionally as a capacitor dielectric of the measurement capacitor between the first and second capacitor electrodes (environment-sensitive dielectric material 306 is effective as a capacitor dielectric of the capacitor formed by the metal layers 310, 312; see Figs. 4-6; see col. 10, line 10 – col. 12, line 35).

Regarding claim 3, Fedder further teaches wherein the moisture-sensitive, dielectric layer element has a relative permittivity dependent on the moisture in a surrounding atmosphere (the environment-sensitive dielectric material 306 has a permittivity sensitive to the environment including the humidity in the atmosphere; see col. 4, lines 4-29 and col. 11, lines 43-52).

Regarding claim 4, Fedder further teaches wherein a potential difference is present between the first and second capacitor electrodes of the measurement capacitor, and a capacitance value dependent on the moisture in a surrounding atmosphere is able to be read out (metal layers 310, 312 form a capacitor and the capacitor is charged with a voltage Vdd in order to determine the sensing capacitance C proportional to the environment; see Fig. 9; see col. 15, line 30-col. 16, line 2).

Regarding claim 5, Fedder further teaches comprising: a carrier element, wherein the second electrode structure arranged in a manner adjoining the bottom region of the cutout is arranged between insulation material of the insulation structure and the carrier element (substrate 201 is equivalent to a carrier element, wherein metal layer 312 is arranged in insulating material 318 between the bottom of the cutout 322 and the substrate 201; see Figs. 4-6; see col. 12, lines 19-23).

Regarding claim 6, Fedder further teaches wherein the second electrode structure is arranged as a buried electrode structure between the carrier element and the insulation structure (metal layer 312 is a buried metal layer between the substrate 201 and the insulation structure 318; see Figs. 4-6).

Regarding claim 7, Fedder further teaches wherein the carrier element comprises a substrate or a metal layer (the carrier element is a substrate; see col. 12, lines 19-23; see Figs. 4-6).

Regarding claim 8, Fedder further teaches wherein the insulation structure comprises an insulation material, wherein the first and second electrode structures are embedded at least regionally in insulation material of the insulation structure (metal layers 310 and 312 are embedded in the dielectric 318; see Figs. 4-6).

Regarding claim 9, Fedder teaches further comprising: a plurality of cutouts in the insulation structure, each of said cutouts having a sidewall region and a bottom region (a plurality of channels 322 are formed each having side walls and a bottom region; see Fig. 5; see col. 5, lines 53-56, col. 6, lines 33-36).

Regarding claim 10, Fedder further teaches wherein the first electrode structure comprises a plurality of electrically interconnected first partial electrode structures arranged parallel to the sidewall regions of the cutouts (the first metal layers 310 are arranged parallel to the sidewall regions of the cutouts 22and are electrically interconnected and the metal layers 310 are intended to be electrically connected to act as an electrode of a parallel plate capacitor; see Figs. 4-6).

Regarding claim 13, Fedder further teaches wherein a polyimide material is arranged between the first partial electrode structures (the environment-sensitive dielectric material includes polyimide; see col. 10, lines 4-5).

Regarding claim 15, Fedder further teaches wherein the moisture-sensitive, dielectric layer element comprises a polyimide material (the environment-sensitive dielectric material includes polyimide; see col. 10, lines 4-5).

Regarding claim 16, Fedder further teaches wherein the moisture-sensitive, dielectric layer element completely covers the sidewall regions and the bottom regions of the cutouts and/or completely fills the cutouts (the environment-sensitive dielectric material 306 completely covers the sidewall regions and the bottom regions of the cutouts; see Figs. 4-6).

Regarding claim 17, Fedder further teaches comprising: a first contact connection area, which is connected to the first electrode structure, and a second contact connection area, which is connected to the second electrode structure (as would be appreciated by those of skill in the art, in order to effectively integrate the capacitor into an electrical circuit, the electrodes of the capacitor are connected to conductive leads which would result in a configuration equivalent to that as claimed; see col. 5, lines 9-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedder et al. US 8,852,983 (Fedder) in view of Le Neel et al. US 2013/0139587 (Le Neel).

Regarding claim 11, Fedder teaches wherein one of the first partial electrode structures respectively surrounds one of the cutouts.
(an opening in the second electrode exposes the humidity sensitive dielectric layer which results in an electrode surrounding the cutout; see para. [0006], [0035; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein one of the first partial electrode structures respectively surrounds one of the cutouts as taught in Le Neel into Fedder in order to gain the advantage of a capacitive electrode configuration which maximizes the area of the electrodes while still allowing moisture to penetrate through the openings.

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedder et al. US 8,852,983 (Fedder) in view of EP 1607739 (‘739).

Regarding claims 12 and 14, Fedder fails to teach wherein the first electrode structure is arranged in a strip-shaped fashion between adjacent cutouts and parallel to the sidewall regions of the cutouts; and wherein the second electrode structure comprises electrically interconnected second partial electrode structures arranged vertically adjacent to the bottom region of the cutouts.
‘739 teaches wherein the first electrode structure is arranged in a strip-shaped fashion between adjacent cutouts and parallel to the sidewall regions of the cutouts (the electrode structures are formed in strip-shapes; see Figs. 4a and 4b; see para. [0012]); and wherein the second electrode structure comprises electrically interconnected second partial electrode structures arranged vertically adjacent to (electrodes 5 are formed as interdigited electrodes and ranged vertically adjacent to bottom cutouts; see Figs. 3a, 3b, 4a, 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first electrode structure is arranged in a strip-shaped fashion between adjacent cutouts and parallel to the sidewall regions of the cutouts and wherein the second electrode structure comprises electrically interconnected second partial electrode structures arranged vertically adjacent to the bottom region of the cutouts as taught in ‘739 into Fedder in order to gain the advantage of interdigited electrodes which are favored because the electrode configurations are planar and the sample or analyte has free access to the sensitive region of the sensor device and a short response time of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868